PER CURIAM:
John Kojo Shoetan, a native and citizen of Ghana, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the immigration judge’s order and finding *340Shoetan was an arriving alien and that the immigration judge did not have jurisdiction to consider his application for adjustment of status. Accordingly, because Shoetan had no other applications for relief pending before the immigration judge, the order of removal stands.
We have reviewed the record and the amended regulations pertinent to Shoe-tan’s claim and deny the petition for review. See Brito v. Mukasey, 521 F.3d 160, 167-68 (2d Cir.2008); Chambers v. Mukasey, 520 F.3d 445, 450 (5th Cir.2008). We also deny the motion to place the petition for review in abeyance. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.